Title: From George Washington to Brigadier General William Maxwell, 13 December 1779
From: Washington, George
To: Maxwell, William


        
          Sir,
          Morris Town Decr 13th 1779
        
        General Parsons, with a detachment, is under marching orders towards the Sound: When he arrives at the place of his destination he will give you notice, and, you will march your brigade immediately to camp. If any part of your men should be so bare of cloathing as to be incapable of mar[c]hing you may leave such behind under the care of proper officers ’till cloathing can be sent to them; though it will be best if it can be done that the whole should march; they will be the sooner supplied and the transportation will be saved. Part of your cloathing is already here and the rest coming on. You had best send your state Clothier & Col. Spencer’s Pay Master forward to receive your proportion and have it ready for distribution when the troops arrive. The State Clothier will bring with him an exact return of all the state cloathing in his possession. I am &c.
      